PROB 35A DEATH (ED/CA)




                         Report and Order Terminating Supervised Release
                         Prior to Original Expiration Date - Notice of Death

                               UNITED STATES DISTRICT COURT
                                              FOR THE


                          EASTERN DISTRICT OF CALIFORNIA


     UNITED STATES OF AMERICA                     )
                                                  )
                          v.                      )        Docket No: 1:14CR00093-001
                                                  )
                Andrew Cortez                     )
                                                  )




On December 14, 2015, the above-named was sentenced for a violation of 18 U.S.C. 922(q)
Possession of a Firearm in a School Zone. The Court imposed 60 months in the Bureau of Prisons
followed by Supervised Release for 12 months. Supervision was scheduled to commence on May
20, 2023.


On September 20, 2019, this office was notified by Bureau of Prisons that Andrew Cortez was
confirmed deceased by officials at Genesis East Hospital in Davenport, Iowa on September 19,
2019 (copy of the notification is on file). It is accordingly recommended this case be closed.




                                                      1
                                                                                                      Rev. 12/2017
                                                               EARLY TERMINATION ~ ORDER (DEATH) (PROB35A).DOTX
PROB 35A DEATH (ED/CA)




Re:      Andrew Cortez
         Docket No: 1:14CR00093-001
         Report and Order Terminating Supervised Release
         Prior To Original Expiration Date - Notice of Death


                                     Respectfully submitted,

                                        /s/ Adam Tunison

                                          Adam Tunison
                                  United States Probation Officer


Dated:     November 15, 2019
           Visalia, California


                                   /s/ Lonnie E. Stockton
 REVIEWED BY:                      Lonnie E. Stockton
                                   Supervising United States Probation Officer




                                      ORDER OF COURT

It appearing that Andrew Cortez is deceased, it is hereby ordered the proceedings in this case be
terminated and the case closed.




IT IS SO ORDERED.

      Dated:     November 16, 2019                          /s/ Lawrence J. O’Neill
_____

                                                   2
                                                                                                      Rev. 12/2017
                                                               EARLY TERMINATION ~ ORDER (DEATH) (PROB35A).DOTX
PROB 35A DEATH (ED/CA)




                                     UNITED STATES CHIEF DISTRICT JUDGE


CC:     AUSA – Kimberly A. Sanchez




                                         3
                                                                                        Rev. 12/2017
                                                 EARLY TERMINATION ~ ORDER (DEATH) (PROB35A).DOTX
